Citation Nr: 0606482	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  04-05 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected right hip disability, currently evaluated 
as 10 percent disabling.  

2.  Entitlement to an increased disability rating for 
service-connected lumbar spine disability, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 until 
March 1946.  

In a March 1946 rating decision, service connection was 
granted for a right hip disability.  This case comes before 
the Board of Veterans' Appeals (the Board) on appeal from an 
April 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Cleveland, Ohio (the RO) 
which denied entitlement to a disability rating in excess of 
10 percent for the service-connected right hip disability.  
Service connection was granted for a lumbar spine disability 
as secondary to the right hip disability, and a 20 percent 
disability rating was assigned.   

The record reflects that a motion to advance this case on the 
docket was filed on the veteran's behalf by his 
representative in February 2006.  Taking into consideration 
the veteran's advanced age, his motion for advancement on the 
docket was granted.  See 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1. The veteran's right hip disability manifests as abduction 
limited to 32 degrees, internal rotation limited to 3 degrees 
and external rotation limited to 9 degrees, with complaints 
of pain.  

2.  The veteran's lumbar spine disability manifests as 
forward flexion limited to 60 degrees with subjective reports 
of pain.  The medical evidence of record does not include 
ankylosis, history of fracture or neurological findings.  

3.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to either of the veteran's service- 
connected disabilities that are the subject of this appeal, 
so as to render impractical the application of the regular 
schedular standards.

CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent have 
been met for the veteran's service-connected right hip 
disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Codes 5003, 5253 (2005).  

2.  The criteria for an increased rating have not been met 
for the veteran's service-connected lumbar spine disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5242 (2005).  

3.  Referral for extraschedular evaluation is not warranted.   
38 C.F.R. 3.321(b)(1) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to increased ratings for 
his service-connected right hip and lumbar spine 
disabilities.  Essentially, he contends that symptomatology 
associated with these disabilities, specifically pain, is of 
such severity that increased evaluations are required.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claims in the January 2004 
SOC, and in the July 2004 SSOC.  In particular, the January 
2004 SOC notified the veteran of the criteria for an 
increased rating for his hip and spine conditions and 
specifically notified the veteran of changes in the rating 
criteria for his spine disability.  

Crucially, the RO, informed the veteran of VA's duty to 
assist him in the development of his claim in a letter dated 
November 20, 2002, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, he was 
advised that VA would obtain all evidence kept by the VA and 
any other Federal agency.  He was also informed that VA 
would, on his behalf, make reasonable efforts to obtain 
relevant private medical records not held by a Federal agency 
as long as he completed a release form for such.  The 
November 2002 VCAA letter specifically informed the veteran 
that for records he wished for VA to obtain on his behalf he 
must provide an adequate description of the records as well 
as authorization for records not held by the Federal 
government. 

Finally, the Board notes that the January 2004 SOC and July 
2004 SSOC specifically notified the veteran that he could 
submit or describe any additional evidence that may be 
relevant to his claim.  This request complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service medical records and post-service VA 
treatment records.    

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).   During the course of this appeal, the 
RO referred the veteran for a VA medical examination in 
January 2003 and again in March 2004.   Each of these 
examination reports reflect that they were undertaken by an 
appropriately credentialed medical professional with 
reference to the veteran's claims folder and medical record.  
The contents of these examination reports will be discussed 
below.   

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative 
have been accorded the opportunity to present evidence and 
argument in support of his claims.  The veteran has been 
apprised of his options for presenting sworn testimony.  In 
his January 2004 substantive appeal, the veteran advised VA 
that he did not want a hearing.  

Accordingly, the Board will proceed to a decision on the 
merits.

1.  Entitlement to an increased disability rating for a 
service-connected right hip disability, currently evaluated 
as 10 percent disabling.  

Pertinent law and regulations
Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2005).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases. 
See 38 C.F.R. § 4.21 (2004) [application of rating schedule]; 
see also Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the 
specified factors for each incremental rating were examples 
rather than requirements for a particular rating; analysis 
should not be limited solely to whether the claimant 
exhibited the symptoms listed in the rating scheme].

Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2005) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2005).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2005).
 



Analysis
Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
Board has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

Currently, the veteran is rated under Diagnostic Codes 5253-
5003 [impairment of thigh, arthritis].  See 38 C.F.R. § 4.27 
(2005) [hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen].  

Having considered the applicable of the other Diagnostic 
Codes for disabilities of the hip and thigh the Board has 
determined that Diagnostic Code 5253-5003 is the most 
appropriate diagnostic code.  The medical evidence, described 
in greater detail below, shows that the veteran's service-
connected right hip disability is manifested by arthritis, 
causing limited notion of the hip and leg.    

The Board has also considered the applicability of  
Diagnostic Code 5251 [Thigh, limitation of extension of] and 
Diagnostic Code 5252 [Thigh, limitation of flexion of].  
Neither of these diagnostic code would be more advantageous 
to the veteran than the currently assigned Diagnostic Code 
5253.  The medical evidence of record does not show that the 
extension of the veteran's thigh is limited to 5 degrees as 
would comport with a 10 percent disability rating under 5251.  
Additionally, 10 percent is the maximum disability rating 
available under 5251.  For the reasons set out below, Board 
has determined that the veteran's hip disability warrants a 
20 percent evaluation under the criteria for Diagnostic Code 
5253, therefore the application of Diagnostic Code 5251 would 
not be most advantageous to the veteran.  Additionally, the 
most recent testing of the veteran's limitation of flexion of 
his right leg shows that the veteran has flexion to 69 
degrees.  This would result in a noncompensable disability 
rating if Diagnostic Code 5252 was applied.  Accordingly, 
Diagnostic Code 5252 would not be most advantageous to the 
veteran.  

The veteran's right hip disability has been described as 
residuals of a hip fracture.  There is not of record medical 
evidence of ankylosis, flail joint or malunion of the femur.   
Accordingly, rating under Diagnostic Codes 5250, 5254 or 5255 
would not be appropriate. 

The veteran and his representative have not argued that 
another Diagnostic Code is more appropriate.  Rating under 
Diagnostic Code 5253-5003 will be continued.

Schedular rating

Diagnostic Code 5003 specifies that degenerative arthritis of 
a major joint be rated under the criteria for limitation of 
motion of the affected joint.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2005).  The hip is considered 
to be a major joint.  See 38 C.F.R. § 4.45(f) (2005).  

Currently, the veteran has been assigned a 10 percent 
disability rating under Diagnostic Code 5253.  Under 
Diagnostic Code 5253, where there is limitation of rotation 
of the thigh, cannot toe-out more than 15 degrees; or there 
is limitation of abduction and cannot cross legs, a 10 
percent evaluation is assigned. Where there is limitation of 
abduction with motion lost beyond 10 degrees, a 20 percent 
rating is assigned.  Normal hip abduction is to 45 degrees.  
See 38 C.F.R. § 4.71a, Plate II (2005).  

The medical evidence of record concerning the current range 
of motion of the veteran's right leg is limited to the 
January 2003 and March 2004 VA examinations.  At the time of 
the January 2003 VA examination, abduction was limited to 35 
degrees.  At the March 2004 VA examination, internal rotation 
was limited only to 3 degrees and external rotation was 
limited to 9 degrees.  Pain was noted to be present when 
measuring both internal and external rotation.  The March 
2004 examiner further stated that the veteran suffered from a 
chronic right hip condition which resulted in a "very 
limited" range of motion.  

As the medical evidence of record shows that the veteran's 
rotation is limited to 9 degrees of external rotation and 3 
degrees of internal rotation, the right hip disability 
clearly exceeds the baseline criteria for the inability to 
achieve rotation beyond 15 degrees.  That is to say, the 
veteran suffers from a greater impairment than contemplated 
by the criteria for the assignment of a 10 percent disability 
rating.    

Moreover, it is clear that the hip disability has worsened, 
causing complaints of pain and limited ranges of motion.  
Under such circumstances, the Board believes that the current 
disability approximates that which allows for the assignment 
of a 20 percent disability rating under the schedular 
criteria.  See Mauerhan, supra; 
see also 38 C.F.R. § 4.7 (2005).

Therefore, the Board finds that the type and degree of 
symptomatology contemplated by the criteria enumerated under 
Diagnostic Code 5253 have been approximated.  A 20 percent 
rating is warranted. See 38 C.F.R. § 4.7 (2005).

DeLuca considerations

A rating higher than 20 percent is not available under 
Diagnostic Code 5253.
Where, as here, the veteran is already receiving the maximum 
disability rating for limitation of motion [under Diagnostic 
Code 5253], consideration of the provisions of DeLuca v. 
Brown, 8 Vet. App. 202 (1995) is not required.  See Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).

Extraschedular consideration

A common discussion of extraschedular ratings will be 
presented below for both of the veteran's claims.  

2.  Entitlement to an increased rating for service-connected 
spine disability currently evaluated as 20 percent disabling.  

Pertinent law and regulations
The law and regulations generally pertaining to increased 
disability ratings has been set out above and will not be 
repeated.
Fenderson considerations

As was alluded to in the Introduction, the veteran has 
appealed the initial assignment of a disability rating for 
his service-connected back disability in April 2003.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder. Compare 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern]. In Fenderson, the 
Court also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

Specific rating criteria

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  As noted 
in the VCAA discussion above, the veteran has been provided 
with the new regulatory criteria in the May 2004 SSOC.  The 
veteran's representative submitted additional argument on his 
behalf in August 2004 after receiving such notice.  
Therefore, there is no prejudice to the veteran in the Board 
adjudicating the claim.  Cf. Bernard v. Brown, 4 Vet. App. 
384 (1993).

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.  
The Board will therefore evaluate the veteran's service-
connected back disability under both the former and the 
current schedular criteria, keeping in mind that the revised 
criteria may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 1991); 38 C.F.R. § 3.114 (2002); VAOPGCPREC 3-2000; 
Green v. Brown, 10 Vet. App. 111, 117 (1997).

(i.) The former schedular criteria

Under the former criteria, the veteran's service-connected 
low back disability has been evaluated by the RO under 
38 C.F.R. § 4.71a, Diagnostic Code 5292-5003 [limitation of 
motion of spine, arthritis]

As was discussed above, Diagnostic Code 5003 specifies that 
degenerative arthritis of a major joint be rated under the 
criteria for limitation of motion of the affected joint.  

Former Diagnostic Code 5292 [spine, limitation of motion of, 
lumbar] provided the following levels of disability:

40% Severe;

20% Moderate;

10% Slight.

See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

The Board observes that the words "moderate" and "severe" 
are not defined in the VA Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  See 38 C.F.R. § 4.6 (2005).  The Board observes 
in passing that "moderate" is defined as "of average or 
medium quality, amount, scope, range, etc."  Webster's New 
World Dictionary, Third College Edition (1988) 871.

(ii.)  The current schedular criteria

The veteran's service-connected low back disability has been 
evaluated by the RO under current  Diagnostic Code 5242 
[degenerative arthritis of the spine].

For diagnostic codes 5235 to 5243 (unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes), effective September 26, 
2003, a General Rating Formula for Diseases and Injuries of 
the Spine will provide that with or without symptoms such as 
pain, stiffness, or aching in the area of the spine affected 
by residuals of injury or disease the following ratings will 
apply.  The General Rating Formula for Diseases and Injuries 
of the Spine provides as follows: 

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.
  
A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

See 38 C.F.R. § 4.71, Plate V (2005).

Analysis

The veteran seeks an increased disability rating for his 
service-connected low back disability, which is currently 
rated 20 percent disabling under both the former Diagnostic 
5292 and the current General Rating Formula for Diseases and 
Injuries of the Spine.  He currently complains of severe pain 
and morning stiffness which causes him difficulty in 
ambulation.  

Assignment of diagnostic code

The Board has considered whether another rating code is 
"more appropriate" than the ones used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

(i) The former criteria 

The veteran's disability was evaluated with reference 
Diagnostic Code 5292 limitation of motion of the spine.  This 
takes into account the veteran's major symptoms, which 
include diagnosed arthritis, with pain and loss of range of 
motion.  
Because the symptomatology and diagnosis associated with the 
veteran's back disability closely corresponds with former 
Diagnostic Code 5292 Diagnostic Code 5292 will continue to be 
used when evaluating the veteran's spine disability under the 
revised criteria.  

(ii.)  The current schedular criteria

With respect to the current schedular criteria, all lumbar 
spine disabilities, with the exception of intervertebral disc 
syndrome, are rated using the same criteria.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5242 (2005).  As explained 
above, the veteran's service-connected lumbar spine 
disability involves arthritis.  There is little or no 
neurological symptomatology identified in the medical 
records, and no diagnosis of intervertebral disc disease or 
herniated nucleus pulposus.  Accordingly, the Formula for 
Rating Intervertebral Disc Syndrome is not for application.
The veteran's service-connected low back disability will be 
rated using the current General Rating Formula for Diseases 
and Injuries of the Spine.  

Schedular rating

(i) The former criteria

The veteran's service-connected back disability has been 
rated 20 percent disabling under Diagnostic Code 5292.  In 
order to meet the criteria for the assignment of the next 
highest 40 percent disability rating there must be a showing 
of a severe limitation of the range of motion of the 
veteran's spine.    

The veteran does not receive ongoing treatment for his back 
disability.  Indeed, at the time of the January 2003 VA 
examination he noted that he had not received an evaluation 
of his back since 1983.  The medical evidence of record 
regarding the current condition of the veteran's back is 
limited to the January 2003 and March 2004 VA examination 
reports.   This evidence does not indicate a severe spinal 
disability as would correspond with the assignment of the 40 
percent rating.  
Specifically, both the January 2003 VA examiner and the March 
2004 VA examiner found no tenderness, no pain on palpation 
and no scoliosis. No use of a back brace was indicated, and 
the veteran asserted that he controlled pain associated with 
his back disability with Tylenol.  

Significantly, in January 2003 the veteran had forward 
flexion to 60 degrees, lateral flexion to 35 degrees in each 
direction and lateral rotation to 30 degrees in each 
direction.  No extension measurement was noted in the report.  
At the March 2004 VA examination the veteran had forward 
flexion to 80 degrees, extension to 25 degrees, lateral 
flexion to 20 degrees in both directions and lateral rotation 
to 30 degrees in both directions.  

As has been discussed above, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  See 38 C.F.R. § 4.71a, Plate V.  The medical 
evidence thus shows forward flexion, at worst, to be 2/3 of 
normal (60/90 degrees).  Extension was to 25 degrees versus 
the normal 30 degrees.  Rotation was normal at 30 degrees.    

As such, the medical evidence of record documents a loss of 
range of motion which can be described as moderate at worst.  
Most ranges of motion are normal or nearly so.

The record thus demonstrates that the veteran's service-
connected low back disability is manifested by pain, 
controlled with over-the counter medications, morning 
stiffness, and further demonstrates an absence of other 
symptoms and the retention of a significant range of motion.  
A back brace is not required.  Treatment or surgery has not 
been required.  In the opinion of the Board, the medical and 
other evidence of record shows a moderate, but not a severe, 
lumbar spine disability.  The criteria for the assignment of 
a 40 percent disability rating have not been met unde the 
former schedular criteria.  

(ii) The current criteria

Under the current criteria the next highest 40 percent 
disability rating is available for a lumbar spine disability 
is available upon a showing of forward flexion limited to 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  
The Board will consider the limitation of motion and the 
ankylosis criteria in turn.  

With respect to the range of motion criteria, the Board notes 
that the January 2003 VA examiner found forward flexion 
limited to 60 degrees while the March 2004 examiner found 
forward flexion limited to 80 degrees.  Neither examination 
result meets the criteria for the next highest rating of 40 
percent; that is, flexion limited to 30 degrees.  In fact, 
the March 2004 examination does not even meet the criteria 
for the currently assigned 20 percent disability rating.  
Accordingly, the criteria for the assignment of a 40 percent 
disability rating is not met based upon the limitation of 
motion criteria.  

Ankylosis is the immobility and consolidation of a joint due 
to disease, injury or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  The medical evidence of record 
including the January 2003 and March 2004 VA examinations do 
not indicate findings of ankylosis.  It is obvious from the 
medical evidence that although there is some limitation of 
motion of the veteran's lumbar spine, it is not immobile.  
Accordingly, the criteria for the assignment of a 40 percent 
disability rating is not met on the basis of ankylosis.  

Moreover, the assignment of the even higher 60 percent and 
100 percent disability ratings under the General Rating 
Formula for Diseases of the Spine also require medical 
evidence of ankylosis.  As discussed above, medical evidence 
of ankylosis is not of record.  Accordingly, the Board has 
considered both the 60 percent and 100 percent disability 
rating and finds that the criteria is also not met.

The Board therefore concludes that the medical evidence of 
record does not support the assignment of a higher disability 
rating than the currently assigned 20 percent under the 
current schedular criteria.    
 
DeLuca considerations

The Board must also address the provisions of 38 C.F.R. §§ 
4.40, 4.45 and 4.59 (2005).  See DeLuca, supra.  

The veteran has complained of back pain, and such has been 
demonstrated on examination. However, there is no evidence 
that such symptomatology warrants the assignment of 
additional disability due to loss of motion, fatigability, 
weakness, incoordination and the like.  It is clear from the 
reports of January 2003 and March 2004 VA examinations that 
the veteran's pain was taken into consideration in measuring 
range of back motion.  Specifically, the March 2004 VA 
examiner noted that the general spinal examination involved 
pain during limitation of motion testing for the veteran.  

There is no medical evidence of any other type of functional 
loss due to pain, to include fatigability, weakness and/or 
incoordination.  Although the Board has no reason to doubt 
the veteran's reports of stiffness in the morning, this does 
not translate into fatiguability, weakness or incoordination.  
Moreover, as has been noted above, the veteran has not sought 
treatment for his back disability in decades.  
Thus, there is no basis on which to assign a still higher 
level of disability based on 38 C.F.R. §§ 4.40, 4.45 and 
4.59.  

Fenderson considerations

The Board must determine whether staged ratings are 
appropriate.  See Fenderson, supra.

The medical evidence of record appears to support the 
proposition that the veteran's service-connected back 
disability has not changed appreciably since his initial date 
of entitlement to service connection in September 2002.  The 
clinical record, as indicated in the discussion of the 
schedular rating above, does not indicate a marked change in 
veteran's condition and specifically does not indicate any 
change such as additional loss of range of motion that would 
require the assignment of a different rating.  In fact, the 
March 2004 VA examination indicated better forward flexion 
than at the January 2003 VA examination.    

Based on the evidence, the Board finds that a 20 disability 
rating was properly assigned for the entire period from 
September 13, 2002  to the present.

Extraschedular consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
In the July 2005 SSOC the AOJ determined that an 
extraschedular rating was not warranted.  Because the veteran 
has been given notice of the requirements for the assignment 
of an extraschedular rating, the Board believes that it 
should address the possibility of the assignment of an 
extraschedular rating for the increased disability ratings at 
issue.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2005).

In this case, the Board has identified no evidence of an 
exceptional or unusual disability picture.  Specifically, 
there is no evidence of frequent periods of hospitalization 
for the service-connected hip or lumbar spine disability such 
as to render the veteran's disability exceptional or unusual 
and require an extraschedular rating based on frequent 
hospitalization.  Indeed, it does not appear that the veteran 
was hospitalized for his hip condition since the original 
injury some six decades ago.  With respect to the veteran's 
back disability, the medical evidence of record indicates one 
5 day hospitalization in 1983.  At the time of the January 
2003 VA examination, the veteran advised that he had required 
no further treatment for the back disability in the twenty 
years since that original flare-up.  

With respect to marked interference with employment, the 
veteran is 81 years of age and has not worked for over 20 
years.  The veteran contended at the time of his January 2003 
and March 2004 VA examinations that pain from his hip and 
back disabilities caused him to pursue early retirement in 
1983.  However, there is nothing in the veteran's VA clinical 
records which objectively indicates that he experiences 
marked interference in employment due to his right hip and  
lumbar spine disabilities.  As has been discussed by the 
Board above, the medical evidence of record indicates that 
there is some loss of range motion in the veteran's right hip 
and lumbar spine.  Pain is controlled with over the counter 
medication and these disabilities do not cause the veteran to 
seek medical treatment.  

In short, the medical record does lead to the conclusion that 
either disability is exceptional or unusual, nor is it 
causative of marked interference with employment.  Although 
there is no question that the veteran experiences problems 
due to his service-connected disabilities which would 
translate to difficulty in employment, these symptoms have 
been considered in assigning the schedular rating now in 
effect.   See 38 C.F.R. §§ 3.321(a), 4.1; see also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

In summary, for the reasons set out above, the Board finds 
that the evidence does not support the proposition that the 
veteran's service-connected right hip and lumbar spine 
disability presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of extraschedular ratings under 38 C.F.R. § 3.321(b)(1) 
(2005).  Therefore, referral of this case to appropriate VA 
officials for consideration of the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that an increased disability rating, 20 
percent, is warranted for the veteran's service-connected 
right hip disability.  To that extent, the appeal is allowed.  
The Board further concludes that an increased disability 
rating is not warranted for the service-connected lumbar 
spine disability. 


ORDER

Entitlement to a 20 percent disability rating for the 
service-connected right hip condition is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.  

Entitlement to an increased disability rating for the 
service-connected lumbar spine disability is denied.  



____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


